NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                             303 K Street, Anchorage, Alaska 99501
                                       Fax: (907) 264-0878
                                E-mail: corrections @ akcourts.us


               IN THE COURT OF APPEALS OF THE STATE OF ALASKA


FREDERICK A. PITKA,
                                                       Court of Appeals No. A-11122
                            Appellant,                Trial Court No. 4FA-11-232 CR

                     v.
                                                              O P I N I O N
STATE OF ALASKA,

                            Appellee.                    No. 2502 — June 17, 2016


              Appeal from the Superior Court, Fourth Judicial District,
              Fairbanks, Michael A. MacDonald, Judge.

              Appearances: Douglas O. Moody, Deputy Public Defender, and
              Quinlan Steiner, Public Defender, Anchorage, for the Appellant.
              Ann B. Black, Assistant Attorney General, Office of Special
              Prosecutions and Appeals, Anchorage, and Michael C.
              Geraghty, Attorney General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Hanley,
              District Court Judge. *

              Judge MANNHEIMER, writing for the Court and writing a
              separate concurrence in which Judge ALLARD joins.




   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              Frederick A. Pitka was arrested for driving under the influence. Following
Pitka’s arrest, officers at the scene searched the ashtray of his car (without a warrant) and
discovered a bindle of cocaine. Based on the discovery of this cocaine, Pitka was
indicted for, and later convicted of, fourth-degree controlled substance misconduct. (He
was also convicted of driving under the influence.)
              In this appeal, Pitka claims that the search of the car ashtray was unlawful,
that the bindle of cocaine found in the ashtray should have been suppressed, and that his
drug conviction should therefore be reversed. For the reasons explained in this opinion,
we agree with Pitka that the search of his car ashtray was unlawful, and we therefore
reverse his drug conviction.


       Underlying facts


              In January 2011, a Fairbanks police officer observed a car stopped in the
middle of a street, parked at an angle so that it blocked both lanes of traffic. The
passenger door of the car was open, and there was a man standing in the street who was
leaning into the car through the open passenger door.
              The police officer believed that he was observing a drug transaction, so he
activated his overhead lights. When the officer activated his lights, the pedestrian
quickly put his hands into his coat pockets and fled (jumping over three fences to make
his escape). The car also drove away from the scene, but other officers soon stopped the
car.
              The driver of the car was Frederick Pitka. During the police contact with
Pitka, officers smelled a strong odor of alcohol on Pitka’s breath, and they observed that
his eyes were bloodshot and watery, and that he was unstable on his feet. Pitka
performed poorly on various field sobriety tests, and Pitka admitted that it probably was


                                            –2–                                         2502

not safe for him to be driving. After a portable breath test showed that Pitka had a blood
alcohol level of .163 percent, Pitka was arrested for driving under the influence.
              Pitka’s passenger told the police that she and Pitka had purchased and
smoked marijuana earlier that evening. In addition, Pitka was behaving erratically: he
exhibited mood swings ranging from calm co-operation to agitation. This led the police
to believe that Pitka was not only under the influence of alcohol, but also under the
influence of some other substance.
              The police had a drug-sniffing dog, and they directed the dog to walk
around Pitka’s car. The dog alerted to the presence of drugs. After the dog alerted, the
police searched the interior of Pitka’s car. During this search, the police opened the car’s
ashtray and found a bindle of cocaine. Pitka admitted the cocaine was his.
              Pitka was charged with fourth-degree controlled substance misconduct and
driving under the influence of alcohol and/or controlled substances. 1
              After Pitka was charged with these crimes, he filed a motion to suppress the
cocaine found in his vehicle’s ashtray (as well as the statements he made about this
cocaine to the officers at the scene). The superior court upheld the search of the ashtray
under the theory that the police had probable cause to arrest Pitka for driving under the
influence of controlled substances, and that the search of the ashtray was a valid search
incident to Pitka’s arrest.
              After the superior court denied his suppression motion, Pitka consented to
a bench trial, and the court found him guilty. Pitka now appeals.




   1
       AS 11.71.040(a)(3)(A) and AS 28.35.030(a), respectively.

                                           –3–                                         2502

       Why we conclude that the search of the ashtray was illegal under Alaska
       law


              As we just explained, the superior court upheld the search of the ashtray
under the theory that it was a valid search incident to arrest. Pitka challenges the
superior court’s ruling on two bases.
              Pitka’s first challenge to the superior court’s ruling is based on the Fourth
Amendment to the United States Constitution. Pitka argues that the police lacked
probable cause to arrest him for any drug-related crime, and that therefore the police had
no authority to conduct any search of his car. See Arizona v. Gant, where the United
States Supreme Court held that, under the Fourth Amendment, the search of the interior
of a vehicle incident to the driver’s arrest is lawful only (1) to prevent an unsecured
arrestee from gaining access to a weapon or to destructible evidence, or (2) when the
police have reason to believe that the vehicle might contain evidence relevant to the
crime for which the driver is being arrested. 2
              We reject this argument because we conclude that, under the circumstances,
the police did have probable cause to arrest Pitka for a drug offense.
              When the police first observed Pitka’s car, it was illegally parked across
two lanes of traffic. A man was standing in the street next to the car, and he was
apparently conducting a drug transaction with the occupants of the vehicle. When the
officer activated his patrol car’s overhead lights, this man fled, and the car drove away.
              A few minutes later, when other officers stopped Pitka’s car, Pitka was
behaving erratically — exhibiting mood swings which, according to the testimony,
suggested that Pitka was under the influence of some substance besides alcohol. In


   2
      556 U.S. 332, 335, 343; 129 S. Ct. 1710, 1714, 1719; 173 L. Ed. 2d 485 (2009). See
also Davis v. United States, 564 U.S. 229, 234-35; 131 S. Ct. 2419, 2425; 180 L. Ed. 2d 285
(2011) (summarizing the holding in Gant).

                                           –4–                                        2502

addition, Pitka’s passenger told the police that she and Pitka had purchased and smoked
marijuana earlier that evening. Finally, a drug-detecting police dog alerted to the
presence of drugs in Pitka’s car.
              These facts, viewed objectively, gave the police probable cause to believe
that Pitka was driving under the influence of both alcohol and a controlled substance —
as well as reason to believe that drugs might be found in Pitka’s vehicle. We therefore
conclude that the police did not violate the Fourth Amendment when they searched the
interior of the car (including the ashtray) for evidence of a drug offense.
              Pitka’s second challenge to the superior court’s ruling is based on the
search and seizure provision of the Alaska Constitution (Article I, Section 14).
              The Alaska Supreme Court has interpreted our state constitution to impose
greater restrictions on police searches of vehicles incident to arrest. Under Alaska law,
when the police arrest the driver of a vehicle and no exigent circumstances exist — i.e.,
when there is no immediate threat to officer safety, and no immediate risk that evidence
will be destroyed or removed from the vehicle — the police may not search closed
containers within the vehicle unless (1) the container was within the arrestee’s immediate
control at the time of the arrest, and (2) the container is large enough to contain evidence
of the crime for which the person is being arrested, and (3) the container is of a type
“immediately associated with the person” of the arrestee. 3 Unless all three of these
conditions are met, the police must obtain a warrant to search the closed container.
              In Pitka’s case, the superior court found that the first two conditions were
met, and the testimony presented to the superior court supports these findings. The
ashtray was within Pitka’s immediate control at the time of his arrest: it was located next


   3
       See Crawford v. State, 138 P.3d 254, 258-261 (Alaska 2006). See also Hinkel v.
Anchorage, 618 P.2d 1069, 1070-71 (Alaska 1980); Jarnig v. State, 309 P.3d 1270, 1275
(Alaska App. 2013).

                                           –5–                                         2502

to the steering wheel, and it was readily accessible from the driver’s seat. And the
ashtray was large enough to contain drugs or other evidence of drug possession.
              But the superior court failed to consider the third requirement imposed by
Alaska law: whether the car ashtray was the type of container “immediately associated
with [Pitka’s] person”.
              This third requirement was first applied by the Alaska Supreme Court in
Hinkel v. Anchorage. 4 In Hinkel, the supreme court held that, incident to an arrest, the
police could search an arrestee’s purse because purses are often carried on the person,
and because purses serve the same function as pockets. 5 The court reasoned that the
search of this type of container did not involve “any greater reduction in the arrestee’s
expectations of privacy than that caused by the arrest itself.” 6
              More recently, in Crawford v. State, 7 the supreme court held that the center
console of a vehicle is a container that is “immediately associated with the person” of the
driver because the center console normally serves the same purpose as a pocket: it is
“commonly used to hold money, a cellular telephone, and personal hygiene items.” 8
              In Pitka’s case, the State contends that the reasoning of Crawford applies
equally to an ashtray that is built into a vehicle, because such ashtrays are capable of
holding small personal items.




   4
       618 P.2d 1069 (Alaska 1980).

   5
       Hinkel, 618 P.2d at 1070-71.

   6
       Id. at 1072, quoting United States v. Berry, 560 F.2d 861, 864 (7th Cir. 1977).

   7
       138 P.3d 254 (Alaska 2006).

   8
       Id. at 260.


                                           –6–                                            2502

              But as we recently explained in our unpublished opinion in Jarnig v.
State, 9 the fact that a container inside a vehicle is capable of holding personal items does
not answer the question of whether that container is “immediately associated with the
person” of the driver. The police are not allowed to simply assume that the container is
“immediately associated with the person” of the arrestee on the basis that it could hold
small personal items. Rather, before the police search the container without a warrant,
the police must have some articulable basis for believing that the container is generally
used, or is actually being used in that particular instance, to store items that would
normally be kept in a pocket or a purse. 10
              Any other rule would subject virtually every container in a vehicle to
warrantless searches incident to the driver’s arrest, without the State having to prove that
there were exigent circumstances to justify these warrantless searches. We do not think
our supreme court intended this result when the court decided Crawford.
              In Pitka’s case, the container at issue is a built-in ashtray. The intended
function of an ashtray is to serve as the repository for cigarette ashes and butts. The
State presented no evidence that vehicle ashtrays are generally used as containers for
small personal items. Nor did the police have any case-specific indication (until they
performed the warrantless search) that Pitka was using his vehicle ashtray for this
alternative purpose.
              The State argues that it was Pitka’s burden to show that ashtrays in vehicles
are not commonly used to store personal items — and that Pitka failed to carry that




   9
        2015 WL 1137656 (Alaska App. 2015).
   10
        Jarnig, 2015 WL 1137656 at *2-3.

                                            –7–                                         2502

burden in the superior court. But the State’s argument contravenes the well-settled
principle that the State bears the burden of justifying a warrantless search or seizure. 11
              Because the record fails to support a finding that Pitka’s vehicle ashtray was
a container that was “immediately associated with [his] person”, we conclude that the
superior court should have granted Pitka’s motion to suppress the bindle of cocaine
found during the warrantless search of the ashtray (as well as Pitka’s associated
statements to the police).


        Conclusion


              Pitka’s conviction for fourth-degree controlled substance misconduct
(possession of cocaine) is REVERSED. (Pitka does not challenge the validity of his
conviction for driving under the influence.)




   11
       Chilton v. State, 611 P.2d 53, 55 (Alaska 1980); Jarnig v State, 309 P.3d 1270, 1274
(Alaska App. 2013).

                                           –8–                                         2502

Judge MANNHEIMER, with whom Judge ALLARD joins, concurring.


              For the reasons I am about to explain, I believe that our supreme court
should re-examine its decision in Crawford v. State — and the entire question of what
containers are “immediately associated with the person” of an arrestee.
              In 1980, in Hinkel v. Anchorage, 1 our supreme court announced the rule
that a search incident to arrest could include the search of a closed container that was
“immediately associated with the person” of the arrestee. But during the ensuing thirty-
five years, both the supreme court and this Court have substantially expanded the
definition of which containers qualify as “immediately associated with the person” of an
arrestee.
              As originally conceived, the classification of “immediately associated with
[the arrestee’s] person” applied only to containers that were “akin to clothing.” 2 In this
early formulation of the test, the phrase “immediately associated” was used in the sense
of “[with] nothing coming between; [with] no intermediary” 3 — the same concept that
underlies such legal phrases as “immediate presence” and “immediate control”.
              In other words, just as arrestees could not validly object to a police search
of the clothing they were wearing at the time they were taken into custody, warrantless
searches of items “immediately associated” with the arrestee’s person were justified by
the notion that a search of these items “[did] not involve any greater reduction in the
arrestee’s expectations of privacy than [the reduction] caused by the arrest itself.” 4


   1
       618 P.2d 1069 (Alaska 1980).
   2
       Dunn v. State, 653 P.2d 1071, 1082 (Alaska App. 1982).
   3
       Webster’s New World College Dictionary at 713 (4th ed. 2004).
   4
      Crawford, 138 P.3d 256, 261 (Alaska 2006), quoting Hinkel, 618 P.2d at 1072, and
United States v. Berry, 560 F.2d 861, 864 (7th Cir. 1977).

                                           –9–                                        2502

              But even though a certain type of container might typically be carried by
a person, and even though that type of container might typically be used for carrying
personal items, these two factors alone did not necessarily mean that the container could
be categorized as “immediately associated” with the arrestee’s person. Something else
was required: an immediacy and constancy of possession, akin to a person’s relationship
to the clothing they were wearing.
              This limitation on the scope of “immediately associated” containers is
exemplified by the cases dealing with valises and attaché cases. In particular, in United
States v. Berry 5 (a case that our supreme court cited approvingly in Hinkel and later in
Crawford), the Seventh Circuit held that an attaché case or briefcase is not the kind of
closed container that is “immediately associated with the person” of an arrestee — even
though attaché cases are designed to be carried in one’s hand, and even though they are
commonly employed to hold items that are personal to the owner. 6
              As the Seventh Circuit explained in Berry, an attaché case does not fall
within the category of containers “immediately associated with the person” because an
attaché case is “not ... carried on an individual’s person in the sense that his clothing or
[the] items found in his pocket are”. 7 The Seventh Circuit concluded that the search of
an attaché case was better characterized as “a search of possessions within the arrestee’s
immediate control” as opposed to “a search of [the arrestee’s] person.” 8 Thus, the
search of the closed attaché case required a warrant.




   5
       560 F.2d 861, 864 (7th Cir. 1977).
   6
       Berry, 560 F.2d at 864-65.
   7
       Id. at 864.
   8
       Ibid. (emphasis added).

                                            – 10 –                                     2502

               As part of its explanation of why an attaché case should not be deemed
“immediately associated with the person” of an arrestee, the Berry court remarked that
an attaché case was different from a purse because “a purse ... is carried with the person
at all times”. 9 In other words, the Seventh Circuit viewed purses as equivalent to
pockets because pockets are, in essence, interior containers that are carried with the
person at all times.
               The Alaska Supreme Court employed this same analysis in Hinkel v.
Anchorage. The issue in Hinkel was whether a woman’s purse should be classified as
a container “immediately associated with [an arrestee’s] person”. The court viewed this
issue as hinging on whether a purse should be viewed as analogous to a pocket or,
instead, analogous to a valise or attaché case. Ultimately, the supreme court concluded
that a purse was more like a pocket than a valise or attaché case — and that, therefore,
a purse should be considered a container “immediately associated with the person” of the
arrestee. 10
               In reaching this result, the Hinkel majority approvingly cited (and quoted
at length from) the Seventh Circuit’s decision in Berry. Most importantly, the Hinkel
majority approved of the distinction drawn in Berry between (1) containers that are
merely “within the arrestee’s immediate control” at the time of arrest (i.e., containers that
can not be opened without a warrant) and (2) containers that are so “immediately
associated with the arrestee’s person” that a search of these containers constitutes no
more than “a search of [the arrestee’s] person” incident to arrest. 11




   9
        Id. at 864, quoted in Hinkel, 618 P.2d at 1072.

   10
        Hinkel, 618 P.2d at 1071-72.

   11
        Id. at 1072.


                                            – 11 –                                      2502

                But when the Hinkel court described this analysis, the court used inexact
phrasing that would become a predominant theme of later cases. Specifically, the Hinkel
court declared that purses could be searched without a warrant because purses “generally
serve the same function as clothing pockets.” 12
                This phrasing was unfortunate because it was incomplete. The phrase
“generally serve[s] the same function as clothing pockets” emphasizes the requirement
that the container in question be used for holding personal items. But, standing alone,
this emphasis on the container’s function suggests that attaché cases could be searched
without a warrant — the conclusion that the Berry court rejected.
                By phrasing the test as a question of “function”, the Hinkel court failed to
expressly include the crucial additional requirement that the Berry court emphasized
when it declared that attaché cases could not be searched without a warrant: the
requirement that the container also be “akin to clothing” — in the sense that the
container must, in normal usage, be more or less in continuous physical contact with the
arrestee.
                There are many types of containers — for example, attaché cases — that
are used for carrying personal effects, but not all of these containers should be classified
as “immediately associated with the person”. As the Berry court emphasized, the
requirement of constant and immediate physical possession is the factor that makes a
particular type of container “akin to clothing”.
                In the later case of Wilburn v. State, 13 this Court neglected this requirement
of constant and immediate possession — and, in my view, reached the wrong conclusion
as to whether a container could be searched without a warrant.



   12
        Ibid.
   13
        816 P.2d 907 (Alaska App. 1991).

                                             – 12 –                                       2502

                  Wilburn involved two items — a cold-weather glove and a film canister —
that were found within the arrestee’s car, and were within the arrestee’s reach at the time
of his arrest. The Wilburn court noted that a glove is an article of personal clothing —
and the court apparently concluded that this fact, standing alone, was a sufficient
justification for finding that the glove was “immediately associated” with the person of
the arrestee. 14 But the Wilburn court failed to consider the question of whether a glove
is the type of container normally employed for carrying personal effects — which it
clearly is not.
                  And with respect to the film canister, all the Wilburn court said was that the
canister was “in Wilburn’s vicinity when the police initiated the investigative stop”, and
that there was testimony that film canisters “are frequently used to hold drugs”. 15
                  Wilburn was the first Alaska appellate decision to abandon the requirement
that a container be “akin to clothing”. By doing so, the Wilburn decision departed from
Hinkel’s and Berry’s central rationale for allowing a warrantless search — the rationale
that the warrantless search of the container “[did] not involve any greater reduction in
the arrestee’s expectations of privacy than [the reduction] caused by the arrest itself”. 16
                  This shift in the law became more apparent when our supreme court issued
its decision in Crawford v. State.
                  The question in Crawford was whether, following the arrest of a person for
reckless driving, the police could open and search the center console of the arrestee’s
vehicle without a warrant. The supreme court, ostensibly relying on its prior decision
in Hinkel and on the Seventh Circuit’s decision in Berry, held that the warrantless search



   14
        Wilburn, 816 P.2d at 912.
   15
        Ibid.
   16
        Hinkel, 618 P.2d at 1072; Berry, 560 F.2d at 864.

                                               – 13 –                                      2502

of the center console was proper. The court explained that, in its view, the required
conditions had been met: the center console was within the immediate access of the
driver at the time of the stop, and the center console constituted a container that was
“immediately associated” with the arrestee’s person — because (1) a center console is
commonly used to hold personal items, and (2) “the center console is permanently
located directly next to the driver”.17
               It is true that the center consoles of motor vehicles often serve the same
function as the pockets of a driver’s clothing. As the Crawford court observed, center
consoles are commonly employed to hold personal items such as “money, a cellular
telephone, and personal hygiene items”. 18 But this fact — that center consoles are often
employed to store the same things as pockets — does not answer the question of whether
center consoles should be treated more like attaché cases or, instead, like purses.
               To answer this question, the Hinkel and Berry courts focused on whether
the container in question was the kind of container that was so constantly and
immediately in the physical possession of the arrestee that the container should be
deemed “akin to clothing” — so that the warrantless opening and search of this container
“[did] not involve any greater reduction in the arrestee’s expectations of privacy than [the
reduction] caused by the arrest itself”. 19
               In Berry, even though the Seventh Circuit conceded that attaché cases are
commonly employed to hold items that are personal to the owner, the Seventh Circuit
held that an attaché case did not fall within the category of containers “immediately
associated with the person” because an attaché case is “not ... carried on an individual’s



   17
        Crawford, 138 P.3d at 259, 262.
   18
        Id. at 260.
   19
        Hinkel, 618 P.2d at 1072; Berry, 560 F.2d at 864.

                                              – 14 –                                   2502

person in the sense that his clothing or [the] items found in his pocket are”. 20 And in
Hinkel, the supreme court agreed with the Seventh Circuit that the doctrine of
“immediately associated with the person of the arrestee” embodied this concept of ready
portability and more or less constant possession.
              But in Crawford, the supreme court concluded that the center console of a
motor vehicle was “immediately associated with the person” precisely because a center
console is not portable — because, “[u]nlike a briefcase, which can be placed in the trunk
or otherwise made inaccessible to the driver, the center console is permanently located
directly next to the driver.” 21
              On this point, I believe that Crawford is in conflict with Hinkel and Berry.
The fact that center consoles can not be removed from the passenger compartment
appears to defeat any conclusion that a center console is “immediately associated with
[an arrestee’s] person”, as that concept was explained in Berry and Hinkel.
              When the Berry and Hinkel courts speak of containers that are “akin to
clothing” — containers that are the equivalent of pockets — they are referring to
containers that are constantly in a person’s possession, regardless of where the person
might move — so that the search of these containers adds essentially nothing to the level
of intrusion represented by the seizure and search of the arrestee’s person. A center
console fails to meet this test. The console is not “permanently” located next to the
arrestee; it is only located next to the arrestee when the arrestee is seated in the driver’s
seat (or the passenger seat) of the car.
              In fact, under the Hinkel and Berry analysis, the immobility of a vehicle’s
center console affirmatively disqualifies it from the category of “immediately associated”



   20
        Berry, 560 F.2d at 864.
   21
        Crawford, 138 P.3d at 260.

                                           – 15 –                                       2502

containers — because the search of the center console is a material expansion of the
search of the driver’s person.
              This departure from Berry and Hinkel becomes clearer when one considers
that Crawford’s “immobility” rationale would seemingly justify the police in searching
a night stand and nearby dresser if a person is arrested while sitting or lying on a bed in
a small hotel room, or would seemingly justify the police in searching the drawers of a
desk if a person is arrested while sitting at the desk — because people commonly put
personal items in dresser drawers and desk drawers.
              Following Crawford, this Court in Lyons v. State held that an unlocked
glove box could be searched incident to the driver’s arrest. 22 And in Howard v. State,
this Court held that a plastic food storage container found on the floor of the defendant’s
vehicle was “immediately associated” with the defendant’s person — a conclusion that
I disputed in my concurrence. 23
              In short, Alaska jurisprudence has substantially departed from the limited
exception to the warrant requirement that was envisioned when the Hinkel court adopted
the “immediately associated with the person” rule for warrantless searches of containers.
              Moreover, the current law has proved confusing and difficult to apply in
practice — as Pitka’s case illustrates.        Here, the police understandably (though
erroneously) assumed that the ashtray of a vehicle could be searched as a matter of
course incident to the arrest of the driver.
              The police need to be able to meaningfully assess whether a container in
a vehicle may be lawfully searched incident to the driver’s arrest. The Hinkel court
actually recognized this potential problem: the court questioned whether the line it had



   22
        182 P.3d 649, 650-51 (Alaska App. 2008).
   23
        209 P.3d 1044, 1048-49 (Alaska App. 2009).

                                           – 16 –                                     2502

drawn — the line between containers that are “immediately associated with the person”
and other types of containers — was “sufficiently perceptible to be observed in
practice”. 24
                 At the time, the Hinkel court declared that “experience will give us the
answer.” 25 I now fear that the answer is not a good one. In Justice Matthews’s
concurrence in Crawford, he echoed the Hinkel court’s earlier concern — warning that
an ill-defined “immediately associated with the person” test could “cause confusion as
to what properly may be searched”. 26 Justice Matthews also cautioned that if Alaska’s
courts adopted an overly broad definition of which containers are “immediately
associated with [an arrestee’s] person”, this might lead to searches that are
unconstitutional under federal law. 27
                 I think the present case provides an opportunity for our supreme court to
re-evaluate this area of Alaska law — both in terms of its compatibility with federal law
and its continued viability as a state law doctrine. More specifically, I recommend that
the supreme court re-examine the question of warrantless searches of closed containers
in vehicles, and that the court re-align our law with the original justification for those
warrantless searches — by limiting warrantless searches incident to arrest to the
containers that are normally carried on the person at all times. Such a rule would not
hamper the ability of law enforcement officers to search a vehicle to ensure officer safety




   24
        Hinkel, 618 P.2d at 1072.

   25
        Ibid.

   26
        Crawford, 138 P.3d at 266 (Justice Matthews, concurring).

   27
        Ibid.


                                            – 17 –                                    2502

or to prevent the removal or destruction of evidence. 28 And such a rule would re-affirm
the long-standing principle that the detached scrutiny of a magistrate “is a more reliable
safeguard against improper searches than the hurried judgment of a law enforcement
officer engaged in the often competitive enterprise of ferreting out crime.” 29




   28
       See Clark v. State, 574 P.2d 1261, 1263 (Alaska 1978) (discussingthe conditions that
permit a warrantless search of a vehicle under the “destructible evidence” exception);
Fresneda v. State, 458 P.2d 134, 143 & n.28 (Alaska 1969) (adopting the standards
articulated in Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969),
governing warrantless searches incident to arrest).
   29
      United States v. Chadwick, 433 U.S. 1, 9; 97 S. Ct. 2476, 2482; 53 L. Ed. 2d 538
(1977);Johnson v.United States,333 U.S. 10, 14; 68 S. Ct. 367, 369; 92 L. Ed. 2d 436 (1948).

                                          – 18 –                                      2502